Exhibit 10.100



4 SEPTEMBER 2012
EVONIK INDUSTRIES AG
EVONIK DEGUSSA GMBH
EVONIK DEGUSSA ITALIA S.P.A.
MEMC ELECTRONIC MATERIALS INC.
MEMC ELECTRONIC MATERIALS S.P.A.


 
SETTLEMENT AGREEMENT
 
 
Pertaining to the On-Site Supply Agreement
 
 




    





--------------------------------------------------------------------------------







BY AND BETWEEN:
1.
Evonik Industries AG, with its registered office at Essen, registered in the
commercial register (Handelsregister) at the local court (Amtsgericht) of Essen
under HRB 19474 (Evonik Germany)

2.
Evonik Degussa GmbH, with its registered office at Essen, registered in the
commercial register (Handelsregister) at the local court (Amtsgericht) of Essen
under HRB 20227 (Degussa Germany)

3.
Evonik Degussa Italia SpA, with its registered office at Largo Donegani n. 2,
20121 Milano, Italy, registered with the Register of Enterprises of Milan,
registration number and tax code 08865250156, (Evonik Italy, Evonik Italy
together with Evonik Germany and Degussa Germany together Evonik)

and
4.
MEMC Electronic Materials S.p.A. with its registered office at viale Gherzi, n.
31, Novara 28100, Italy with registered office in Novara, at Viale Luigi Gherzi
no. 31, registered with the Register of Enterprises of Novara, registration
number and tax code 01256330158, (MEMC Italy)

5.
MEMC Electronic Materials Inc. with its registered office at 501 Pearl Drive,
St. Peters, MO 63376-0008, a corporation incorporated under the laws of
Delaware, United States of America (MEMC US, MEMC US together with MEMC Italy
MEMC, MEMC together with Evonik collectively the Parties and each of Evonik
Germany, Degussa Germany, Evonik Italy, MEMC Italy and MEMC US a Party)



PREAMBLE
(A)
WHEREAS, MEMC Italy operates a facility in Merano, Italy, producing
polycristalline silicon (Merano Facility).

(B)
WHEREAS, on 9 July 2008, Degussa Germany, a wholly owned subsidiary of Evonik
Germany, Evonik Italy, a wholly owned (indirect) subsidiary of Degussa Germany,
MEMC Italy, and MEMC US entered into an agreement pursuant to which Degussa
Germany shall supply trichlorosilane technical grade (TCS) and
silicontetrachloride technical grade (STC, STC together with TCS, the Products)
to MEMC Italy, and MEMC shall pay a purchase price for such delivery (as amended
from time to time, the On-site Supply Agreement). The On-site Supply Agreement
provides also for the erection of a new fence to fence chlorosilanes plant by
Evonik Italy (New CS Plant) adjacent to the Merano Facility.


Page 2





--------------------------------------------------------------------------------



(C)
WHEREAS, Evonik Italy and MEMC Italy entered into several ancillary agreements
with respect to the New CS Plant and the On-site Supply Agreement (such
agreements the Ancillary Agreements) including (i) the surface right agreement
according to which MEMC Italy, as owner of the industrial site on which the New
CS Plant is located, granted to Evonik Italy a surface right (Surface Right
Agreement) dated 4 November 2008 as amended by the deed entered into on 20 May
2010 before the notary public Mr. Angelo Finelli (file no. (repertorio) 97,956
and registration no. (raccolta) 18,844), (ii) the environmental agreement in
order to regulate the environmental matters relating to the real property on
which the New CS Plant is located (Environmental Agreement) dated 4 November
2008 and (iii) a services and utilities agreement pursuant to which MEMC Italy
renders operation services to Evonik Italy dated 19 December 2008 (Utilities
Agreement). For the avoidance of doubt: The Ancillary Agreements do not include
the TCS EG Supply Agreement (as defined in § 6 below).

(D)
WHEREAS, under a business management agreement (Betriebsführungsvertrag) between
Evonik Germany and Degussa Germany dated 23 May 2011 Degussa Germany has
assigned all rights and obligations under the On-Site Supply Agreement to Evonik
Germany with legal effect as of August 1, 2011.

(E)
WHEREAS, the On-site Supply Agreement runs for a fixed term until 30 October
2021.

(F)
WHEREAS, under the On-Site Supply Agreement MEMC is required to purchase a
certain quantity of Products from Evonik Germany. The On-Site Supply Agreement
provides that, if MEMC fails to purchase such quantity of Products from Evonik
Germany, MEMC shall pay to Evonik Germany shortfall payments as liquidated
damages (so-called “take or pay obligation”).

(G)
WHEREAS, the New CS Plant commenced operations on 18 February 2011. In
accordance with Section 9.1 of the On-site Supply Agreement, MEMC paid an amount
of EUR 10,000,000 to Evonik Germany as a down payment. After a number of
reductions were made from such down payment, the remaining down payment as of
today amounts to EUR 7,884,424.92 (Remaining Down Payment).

(H)
WHEREAS, MEMC Italy has not taken any Product from Evonik Germany under the
On-Site Supply Agreement since November 2011 and MEMC US has notified Evonik
Germany of its unilateral termination of the On-Site Supply Agreement with
letter dated 16 December 2011.

(I)
WHEREAS, Evonik Germany has rejected the unilateral termination by MEMC with
letter dated 29 December 2011.

(J)
WHEREAS, Evonik is of the opinion that MEMC owed to Evonik an amount of
approximately EUR 114,000,000 under the On-site Supply Agreement resulting from
its take or pay obligation set out in the On-site Supply Agreement


Page 3





--------------------------------------------------------------------------------



in case MEMC fails to take further Products during the term of the On-site
Supply Agreement.
(K)
WHEREAS, MEMC is of the opinion that MEMC did not owe payments to Evonik under
the take or pay provision in case of permanent termination of the On-Site Supply
Agreement.

(L)
WHEREAS, MEMC Italy has a business interest to acquire the New CS Plant from
Evonik Italy prior to the end of the term of the On-site Supply Agreement, and
in any event, no later than 31 December 2012, and to restart production in the
New CS Plant on 30 June 2013 at the latest, provided that MEMC shall not be
obliged to restart production in the New CS Plant. According to an independent
appraisal by DT Revisione S.r.l. dated 12 July 2012 the fair market value of the
New CS Plant at 31 May 2012 amounts to EUR 41,209,633.

(M)
WHEREAS, the Parties now wish to enter into this settlement agreement
(Agreement) in order to find an amicable economic solution with respect to the
termination of the On-Site Supply Agreement and their future supply relationship
and avoid legal proceedings between the Parties.

(N)
WHEREAS, to this extent MEMC agrees to settle the dispute under the On-Site
Supply Agreement, subject to the terms of this Agreement, for an aggregate
settlement amount of EUR 52,884,424.92. In return, Evonik agrees, subject to the
terms of this Agreement, (i) to terminate the On-site Supply Agreement, (ii) to
waive all claims under the On-Site Supply Agreement and (iii) to transfer the
business relating to the New CS Plant to MEMC Italy.

(O)
WHEREAS, today the Parties also enter into a settlement agreement (Off-site
Settlement Agreement) with regard to the supply agreement for the supply of
trichlorosilane technical grade dated 11 November 2010 (Off-Site Supply
Agreement).

NOW, THEREFORE, the Parties hereby agree as follows:
§1
SETTLEMENT
The Parties agree to settle their dispute relating to the On-Site Supply
Agreement and to continue their supply relationship going forward by
implementing the following measures:
(a)
Sale and transfer of the New CS Plant from Evonik Italy to MEMC Italy (§ 2)

(b)
Termination of the On-Site Supply Agreement/Settlement of Damages (§ 4)

(c)
Implementation of a New STC Supply Agreement (§ 5)

(d)
Implementation of the amendment to the TCS EG Supply Agreement (§ 6)


Page 4





--------------------------------------------------------------------------------



(e)
Implementation of a License and Technical Assistance Agreement (§ 7)

§2
SALE AND PURCHASE OF THE NEW CS PLANT/EMPLOYMENT MATTERS


2.1
The Parties agree that Evonik Italy (as seller) and MEMC Italy (as purchaser)
shall enter into the sale and purchase agreement substantially in the form as
attached as Exhibit 2.1 (Sale and Purchase Agreement) by which MEMC Italy shall
purchase the New CS Plant and the related business on a going concern for a
purchase price of EUR 41,209,633 (the Purchase Price) from Evonik Italy. For the
avoidance of doubt, MEMC US shall be jointly and severally liable with MEMC
Italy (Gesamtschuldner) to make the Purchase Price payments when due.

2.2
The Parties agree that the Sale and Purchase Agreement shall be executed before
the Italian notary Pierluigi Scalamogna, with business address at Via Visconti
di Modrone, 21 – 20122 Milano, no later than 5 October 2012.

2.3
The in rem transfer (dingliche Übereignung) of the New CS Plant and the related
business to MEMC Italy shall take place on 30 December 2012 (Transfer Date).

2.4
If and as long the Sale and Purchase Agreement is not executed by Evonik Italy
before the Italian notary, but MEMC Italy has executed the Sale and Purchase
Agreement in the form of a notarised offer, MEMC shall not be obliged to make
any of the remaining Purchase Price payments set out in Section 8.3 below, and
moreover, Evonik shall be required to repay such previously made Purchase Price
payments to MEMC Italy.

2.5
However, if and as long the Sale and Purchase Agreement is not executed before
the Italian notary by MEMC Italy within 10 business days after the date
indicated in Section 2.2, but Evonik Italy has executed the Sale and Purchase
Agreement in the form of a notarised offer, MEMC shall, irrespectively thereof,
be obliged to make the payments set out in Section 8.3 below when due which
shall in this case be considered as settlement payments paid in consideration
for the termination of the On-site Supply Agreement.

2.6
The Parties further agree that the production in the New CS Plant shall be
suspended until the Transfer Date.



§3
PAYMENTS AND TERMINATION OF AGREEMENTS
3.1
Exhibit 3.1 contains a list of all outstanding payment obligations of the
Parties vis-á-vis each other relating to the business in Merano (other than
payment obligations from the TCS EG Supply Agreement). The respective debtor
shall make the respective payment (in full) to the respective creditor each as
indicated in Exhibit 3.1 without undue delay (unverzüglich) after the signing of
this Agreement, unless the due date indicated on the invoices occurs after the
date


Page 5





--------------------------------------------------------------------------------



of this Agreement, in which case the due date indicated on the invoice shall
apply.
3.2
The Parties hereby agree that (i) the Surface Right Agreement, (ii) the
Utilities Agreement and (iii) all other agreements (other than the Environmental
Agreement) between MEMC and Evonik relating to the current operation of the New
CS Plant by Evonik shall terminate immediately after the transfer of the New CS
Plant to MEMC Italy has actually occurred.

3.3
Evonik Italy and MEMC Italy hereby enter into an amendment agreement to the
Environmental Agreement as attached hereto as Exhibit 3.3.

§4
TERMINATION OF THE ON-SITE SUPPLY AGREEMENT


4.1
The Parties hereby terminate the On-site Supply Agreement with effect as of the
day immediately following the day the transfer of the New CS Plant and the
related business on a going concern has taken place.

4.2
The Parties agree that MEMC Italy shall pay to Evonik Germany as settlement of
Evonik’s damage claims resulting from the termination of the On-site Supply
Agreement an amount of EUR 11,674,791.92. This settlement amount assumes due
execution of the Sale and Purchase Agreement. If the Sale and Purchase Agreement
is not executed before the Italian notary by MEMC Italy as set out in Sections
2.2, 2.4 and 2.5 above, the respective settlement amount shall be increased by
the amount of the Purchase Price.

4.3
The Parties hereby set-off (Aufrechnungsvereinbarung) the credit relating to the
Remaining Down Payment against the compensation for the termination of the
On-site Supply Agreement set out in Section 4.2 above. As a result, the
Remaining Down Payment shall be finally settled and MEMC shall pay to Evonik
Germany the remainder in accordance with § 8 below.



§5
NEW STP SUPPLY AGREEMENT
MEMC Italy, MEMC US and Evonik Germany hereby enter into a STC supply agreement
(New STC Supply Agreement) as attached hereto as Exhibit 5.


§6
TCS EG SUPPLY AGREEMENT


6.1
MEMC Italy and Evonik Germany hereby enter into an amendment agreement to the
existing TCS EG supply agreement dated 12/13 April 2006 as amended by addendum
no 1 dated 11 November 2010 (TCS EG Supply Agreement) as attached hereto as
Exhibit 6.1.


Page 6





--------------------------------------------------------------------------------



6.2
Exhibit 6.2 contains a list of all outstanding payment obligations and
deliverance obligations of the Parties vis-á-vis each other relating to the TCS
EG Supply Agreement as of 31 August 2012. Any such outstanding payment claim for
supply of Products (as defined in the existing TCS EG Supply Agreement), any
such outstanding claim for supply of Products and any product liability claims,
if any, under the existing TCS EG Supply Agreement shall remain unaffected.

§7
LICENSE AND TECHNICAL ASSISTANCE AGREEMENT
MEMC Italy and Evonik Germany hereby enter into a Licence and Technical
Assistance Agreement as attached hereto as Exhibit 7 (License and Technical
Assistance Agreement).


§8
SETTLEMENT PAYMENTS


8.1
In accordance with Sections 2.1, 4.2 and 4.3, MEMC Italy and MEMC US shall pay,
as joint and several debtors (Gesamtschuldner) to Evonik a settlement amount in
cash in a total amount of

EUR 45,000,000
(Settlement Amount).
8.2
The Settlement Amount shall be allocated as follows:

(a)
under the assumption that the Sale and Purchase Agreement will be executed: (i)
an amount of EUR 41,209,633 shall be allocated to the sale and purchase of the
New CS Plant and the related business on a going concern payable to Evonik Italy
and (ii) an amount of EUR 3,790,367 (considering the set-off pursuant to Section
4.3, i.e. EUR 11,674,791.92 minus EUR 7,884,424.92) shall be made as
compensation for the termination of the On-site Supply Agreement payable to
Evonik Germany. The latter payment shall be made as part of the last instalment
set out in Section 8.3(d).

(b)
If and as long as the Sale and Purchase Agreement is not executed as set out in
Sections 2.2, 2.4 and 2.5 the full Settlement Amount shall be made as
compensation for the termination of the On-site Supply Agreement payable to
Evonik Germany.

8.3
The Settlement Amount becomes due (fällig) and payable (zahlbar) as follows:

(a)
EUR 10,000,000 become due (fällig) and payable (zahlbar) on the date fifteen
(15) days after execution of this Agreement;


Page 7





--------------------------------------------------------------------------------



(b)
EUR 15,000,000 become due (fällig) and payable (zahlbar) on 15 December 2012;

(c)
EUR 10,000,000 become due (fällig) and payable (zahlbar) on 15 February 2013;
and

(d)
EUR 10,000,000 become due (fällig) and payable (zahlbar) on 15 May 2013.

For the avoidance of doubt the amounts above in (a) through (d) are net of VAT.
8.4
Unless otherwise requested by Evonik, any payment shall be made through an
account of MEMC Italy by irrevocable wire transfer of immediately available
funds, free of all taxes, bank charges and other deductions to the following
bank accounts:

(a)
if to Evonik Italy:

Evonik Degussa Italia SpA
Account No: 40756
Bank Code: 03104 01607 (Deutsche Bank)
IBAN: IT34K0310401607000000040756
BIC: DEUTITM1467
and
(b)
if to Evonik Germany:

Evonik Industries AG
Account No: 667934397
Bank Code (Bankleitzahl): 70020270 (UniCredit Bank)
IBAN: DE53 7002 0270 0667 9343 97
BIC: HYVEDEMMXXX
8.5
If MEMC fails to make the respective settlement payments when due, it shall pay
default interest (Verzugszinsen). The default interest rate shall amount to 10.5
per cent (%) per annum. The default interest rate shall be reduced to 6% as from
the earlier of (i) the date on which Evonik’s executory title(s) covering in
full the Settlement Amount and the amounts payable by MEMC under the Off-site
Settlement Agreement are readily enforceable in the US and (ii) 15 February
2013, save that (ii) shall not apply where Evonik’s failure to have its
executory title(s) readily enforceable in the US by that date is due to any act
or omission by MEMC. Evonik’s right to claim further default-related damages
(Verzugsschaden) shall remain unaffected, except with respect to default
interests.


Page 8





--------------------------------------------------------------------------------



8.6
If (i) MEMC fails to make any of the settlement payments when due (in full or in
part) in accordance with the payment schedule set forth in Section 8.3 (a)
through 8.3(d) or fails to make any of the settlement payments under the
Off-site Settlement Agreement when due in accordance with the terms of the
Off-site Settlement Agreement and (ii) MEMC fails to make such payment within
five business days after it has received a written warning notice by Evonik, the
following shall apply

(a)
the full outstanding Settlement Amount not paid shall become immediately due
(fällig) and payable (zahlbar);

(b)
Evonik shall have the right to terminate the New STC Supply Agreement for cause
and without further notice; and

(c)
Evonik shall have the right to terminate the License and Technical Assistance
Agreement for cause and without further notice;

(d)
if Evonik Germany terminates the New STC Supply Agreement or License and
Technical Assistance Agreement, then MEMC shall have the right to terminate the
TCS EG Supply Agreement with prior written notice to Evonik Germany with effect
to the later of (i) 31 December 2013 and (ii) 12 months from the date Evonik
Germany has terminated the New STC Supply Agreement or License and Technical
Assistance Agreement.

8.7
Any right of MEMC to set off (aufrechnen) and/or withhold (zurückbehalten) the
Settlement Amount in part or in whole is hereby expressly waived and excluded
except for (i) claims of MEMC declaring the set-off which are acknowledged by
Evonik in writing (schriftlich) or if and to the extent MEMC exercising the
right of set-off has an enforceable title (Vollstreckungstitel) against Evonik
and (ii) any amount which needs to be reimbursed by Evonik to MEMC under Section
13.2 (provided, that MEMC presents to Evonik an appropriate evidence that the
respective amount has actually been paid to the tax authorities).



§9
SECURITY RIGHTS
9.1
The Parties agree on and agree to implement the procedure and steps set out in
Sections 9.2 through 9.11 to enable Evonik to obtain one or more executory
title(s) in respect of MEMC’s payment of the Settlement Amount (or any parts
thereof) (not exceeding the Settlement Amount) that is (are) readily enforceable
in Italy and the US and which shall serve as security to Evonik in respect of
MEMC’s payment of the Settlement Amount. MEMC undertakes to comply with the
provisions set forth in Sections 9.2 through 9.11 and to take such other
reasonable actions, make such other statements and otherwise conduct themselves
as required from time to time for Evonik to promptly obtain such readily
enforceable executory title(s).


Page 9





--------------------------------------------------------------------------------



9.2
Evonik Germany, Degussa Germany and/or Evonik Italy may at any time file with
the courts in Essen (Germany) one or more claims against MEMC Italy and/or MEMC
US for payment of the Settlement Amount or any parts thereof (not exceeding in
aggregate the Settlement Amount) (Evonik’s Payment Claim(s)). Any such claim
shall be substantially in the form set out in Exhibit 9.2. Evonik Germany,
Degussa Germany and/or Evonik Italy may in their sole discretion file a claim in
accordance with this Section 9 covering also any sums MEMC are obliged to pay to
Evonik under the Off-site Settlement Agreement executed by the Parties on the
same date.

9.3
MEMC shall

(a)
unconditionally and fully acknowledge (anerkennen) Evonik’s Payment Claim(s)
allowing the court to render a judgment by acknowledgement (Anerkenntnisurteil)
within the meaning of section 307 of the German Code of Civil Procedure; and

(b)
simultaneously declare to the court that MEMC waive – to the extent possible
under German law – any rights they may have to challenge any such judgment by
acknowledgement in respect of Evonik’s Payment Claim(s)

by promptly submitting to the Essen courts a written response to Evonik’s
Payment Claim(s) substantially in the form set out in Exhibit 9.3. MEMC shall
simultaneously notify Evonik of its submission in accordance with this Section
9.3 by transmitting a copy of the original submission to Evonik by facsimile or
e-mail.
9.4
Save to the extent otherwise prohibited under mandatory German law, MEMC shall
not raise any right, claim or objection in respect of Evonik’s Payment Claim(s)
(whether of a procedural or substantial nature) and shall not take any action
that may prevent or delay a judgment by acknowledgement (Anerkenntnisurteil)
from being rendered, including, without limitation,

(a)
any right to set off any claim against Evonik’s Payment Claim(s);

(b)
any objection as to the jurisdiction of the Essen courts either by reference to
Section 14.4, the Parties’ previous arbitration agreements or otherwise; and

(c)
any procedural actions/applications to extend statutory time limits to respond
to any correspondence by Evonik and/or the court.

9.5
MEMC Italy and MEMC US hereby irrevocably appoint

Bryan Cave LLP
Hanseatic Trade Centre, Am Sandtorkai 77
20457 Hamburg
Germany

Page 10





--------------------------------------------------------------------------------



as their agent for service of process or other documents
(Zustellungsbevollmächtigte, sections 171 seq. of the German Code of Civil
Procedure – hereinafter: the Agent). A draft of the Agent’s unrestricted,
unconditional and irrevocable authority to act as MEMC’s process agent is
attached to this Agreement in Exhibit 9.5. MEMC represent and warrant that the
Agent has unrestricted power of attorney (Prozessvollmacht, sections 80 seq. of
the German Code of Civil Procedure) to act for and on behalf of MEMC in any
legal proceeding initiated by Evonik Germany, Degussa Germany and/or Evonik
Italy under Section 9.2. MEMC shall not replace the Agent or limit the Agent’s
authority without Evonik’s prior written consent, such consent not to be
unreasonably withheld or delayed.
9.6
Without prejudice to any convenience translations that either Party may from
time to time voluntarily offer to provide to the other Parties, the Parties
agree that any court or court-related correspondence and documents for legal
proceedings in accordance with this Section 9 shall be valid and effective if it
is made in the German language. MEMC Italy and MEMC US hereby waive the right
(if any) to receive translations of any court or court-related correspondence
and/or documents and undertake not to object to the service or transmission of
any such correspondence and/or documents in the German language. If and to the
extent any Party requires a translation of any court or court-related
correspondence and/or documents it shall procure such translation itself and at
its own expense.

9.7
For the avoidance of doubt, MEMC Italy’s and MEMC US’ undertaking under Section
9.4 above not to challenge the jurisdiction of the Essen courts for the purpose
of allowing Evonik to obtain an executory title in accordance with the Parties’
agreement shall not in any way prejudice or be construed as a mutually agreed
deviation from or change of the Parties’ arbitration agreement in Section 14.4
which shall remain in full force and effect.

9.8
If at any time Evonik seek recognition of any judgment in respect of the
Settlement Amount (or any parts thereof) obtained in accordance with this
Section 9 in Italy, the US and/or in any other country, MEMC shall not object
to, challenge or take any other action that may delay or prevent the recognition
of such judgment.

9.9
Upon Evonik’s request MEMC shall promptly provide Evonik with a statement
waiving – to the extent possible – any rights, claims and objections (including
the right to challenge) that MEMC may have in the jurisdiction where recognition
is sought. The statement shall be duly executed on behalf of MEMC Italy and MEMC
US and shall comply with such other formal requirements as may need to be
satisfied in order for the waiver to take full force and effect in the country
of recognition.

9.10
To further secure Evonik’s right under the Agreement to MEMC’s payment of the
Settlement Amount, on the date this Agreement is signed MEMC US shall provide
Evonik with duly executed affidavits (confessions of judgment) in the


Page 11





--------------------------------------------------------------------------------



form set out in Exhibit 9.10. Sections 9.8 seq. shall apply mutatis mutandis to
any attempts by Evonik to obtain a judgement in the US based on these
affidavits.
9.11
Evonik shall not enforce payment of any default interest in excess of the
relevant percentage agreed in Section 8.5 regardless of the percentage set out
in the executory title on which such enforcement is based. Neither MEMC’s
acknowledgement pursuant to Section 9.3 nor the rendering of any judgment by
acknowledgement as a result thereof nor the affidavits provided by MEMC pursuant
to Section 9.10 shall in any way prejudice or affect the Parties’ agreement on
the applicable interest rates in Section 8.5.

9.12
[intentionally left blank]

9.13
If Evonik materially breaches its obligations under this Section 9 for reasons
not attributable to MEMC and fails to remedy such breach within five (5)
business days after receiving a notice thereof from MEMC, MEMC shall be entitled
to suspend performance of its obligations under this Section 9 until Evonik has
remedied the breach and Evonik Germany and Evonik Italy shall

(a)
be jointly and severally liable to MEMC for any loss or damage incurred as a
result of such failure save for any loss of financing incurred by MEMC as a
result of such failure; and

(b)
indemnify MEMC for and hold MEMC harmless from and against any costs, fees and
expenses (in particular costs of legal counsel and other external advisors)
incurred by MEMC as a result of having to assert and enforce their rights and
claims against Evonik under this Agreement (Rechtsverfolgungskosten).



9.14
If MEMC Italy and/or MEMC US fails to comply with their obligations under this
Section 9 for reasons not attributable to Evonik and fails to remedy such breach
within ten (10) business days after receiving a notice thereof from Evonik:

(a)
MEMC shall be jointly and severally liable to Evonik for any loss or damage
incurred as a result of such failure save for any loss of financing incurred by
Evonik as a result of such failure, up to the maximum amount of the Settlement
Amount;

(b)
MEMC shall indemnify Evonik for and hold Evonik harmless from and against any
costs, fees and expenses (in particular costs of legal counsel and other
external advisors) incurred by Evonik as a result of having to assert and
enforce their rights and claims against MEMC under this Agreement
(Rechtsverfolgungskosten); and

(c)
Section 8.6 (a) through (d) shall apply.


Page 12





--------------------------------------------------------------------------------



For the avoidance of doubt, the cap in para. (a) shall not apply to the
indemnity given by MEMC under para. (b).
9.15
After (i) Evonik’s receipt of the full Settlement Amount from MEMC or (ii) this
Agreement has been terminated pursuant to Section 12.1, Evonik Germany, Degussa
Germany and/or Evonik Italy shall without undue delay return to MEMC any
executory titles, affidavits and/or other documents obtained by them under this
Section 9 as a security for the settlement payment.

§10
ANTI-TRUST
10.1
In relation to the notification of the transaction contemplated by the Sale and
Purchase Agreement to the Autorità Garante della Concorrenza e del Mercato
(IAA), MEMC Italy shall, at its own cost, use all reasonable endeavours to
ensure that the Condition (as defined in the Sale and Purchase Agreement) is not
fulfilled. Such reasonable endeavours include, without limitation, that MEMC
Italy shall progress such notification with all due diligence, provide all
information which is requested by the IAA and, as soon as reasonably practicable
(but in any event prior to the notification to the IAA), notify Evonik Italy
(and provide copies or, in the case of non-written material communications, all
material details) of any communications from and to the IAA relating to the
notification and the related review process.

10.2
Evonik Italy shall co-operate with MEMC Italy and its advisers and, as soon as
reasonably practical, provide MEMC Italy with such information which is
available to Evonik Italy as MEMC Italy may reasonably require, for the purpose
of allowing MEMC Italy to comply with its obligations under Section 10.1.



§11
WAIVER
11.1
Evonik Germany, Degussa Germany and Evonik Italy hereby waive any and all claims
they have at the signing of this Agreement, at the Transfer Date and at the end
of the term of the On-site Supply Agreement and the Ancillary Agreements against
MEMC arising out of or in connection with the On-Site Supply Agreement or any
Ancillary Agreement except as for (i) claims set out in Section 3.1 (Payments)
and Section 3.3 (Environmental Agreement) and Section 6.2 (Claims under existing
TCS EG supply agreement) and (ii) claims for the delivery of utilities and
services under the Utilities Agreement as far as required to preserve the New CS
Plant until the transfer of the New CS Plant to MEMC Italy has actually
occurred.

11.2
MEMC Italy and MEMC US hereby waive any and all claims they have at the signing
of this Agreement, at the Transfer Date and at the end of the term of the
On-site Supply Agreement and the Ancillary Agreements against Evonik Germany,
Degussa Germany or Evonik Italy arising out of or in connection with the On-Site
Supply Agreement or any Ancillary Agreement except as for


Page 13





--------------------------------------------------------------------------------



(i) claims set out in Section 3.1 (Payments) and Section 3.3 (Environmental
Agreement) and Section 6.2 (Claims under existing TCS EG supply agreement) and
(ii) payment claims for the delivery of utilities and services under the
Utilities Agreement as far as required to preserve the New CS Plant until the
transfer of the New CS Plant to MEMC Italy has actually occurred.
11.3
For the avoidance of doubt, these waivers shall not affect any rights of any
Party as agreed in this Agreement or the agreements entered or to be entered
between the Parties as described herein or in the Off-site Settlement Agreement.

§12
TERMINATION


12.1
Each of MEMC US and Evonik Germany may terminate this Agreement by giving 10
days prior written notice to Evonik Germany or, as the case may be, to MEMC US,
if the Condition (as defined in the Sale and Purchase Agreement) has occurred or
been fulfilled, provided that such termination right shall expire 30 days after
the Condition (as defined in the Sale and Purchase Agreement) has occurred or
been fulfilled. In case of termination pursuant to this Section 12.1 this
Agreement becomes null and void with ex-tunc effect (von Anfang an nichtig) and
the Parties shall put themselves in a position as if this Agreement had never
been entered into, in particular:

(a)
Evonik has to pay back any amount received from MEMC paid in accordance with
Section 8.3;

(b)
the waivers set out in § 11 shall become null and void; and

(c)
the Parties shall, with respect to its legal position relating to the On-site
Supply Agreement, be deemed to be in the same situation and to have the same
rights and claims (for a period of 30 days) under or in connection with the
On-site Supply Agreement as they were in and that they had on 30 July 2012.

12.2
If neither MEMC US nor Evonik Germany exercises its termination right pursuant
to Section 12.1, Section 2.5 shall apply mutatis mutandis and the Parties shall
agree on a mutually acceptable solution with regard to the New CS Plant.

12.3
Unless as explicitly set forth in Section 12.1 and to the extent permitted by
law, no Party shall have the right to terminate this Agreement.



§13
TAX AND COST SHARING
13.1
Save to the extent stated otherwise in Section 9 above, each Party shall bear
its own costs of legal counsel and other advisors incurred with respect to the
negotiation, execution or consummation of this Agreement.

13.2
Without prejudice to Sections 11.2 and 11.3 of the Sale and Purchase Agreement
and to the extent MEMC Italy actually pays any of the taxes referred to in


Page 14





--------------------------------------------------------------------------------



Section 11.2 of the Sale and Purchase Agreement and/or suffers any Tax Loss (as
defined in the Sale and Purchase Agreement) or indemnifies Evonik Italy for any
of said taxes paid, or Tax Losses suffered, by the latter, Evonik shall
reimburse MEMC Italy 50% of such amounts up to a maximum amount of EUR 750,000.
Without prejudice to MEMC’s right to set off under Section 8.7 (ii) above,
Evonik shall reimburse MEMC Italy pursuant to the first sentence of this Section
13.2 within 15 business days of written request for payment by MEMC.
13.3
Subject to Section 13.1 above, MEMC and Evonik agree that MEMC will pay any and
all fees (including notary fees, court fees and antitrust fees), costs and
expenses that may be payable or incurred under or in connection with (i) this
Agreement, (ii) the Sale and Purchase Agreement (iii) any of the Ancillary
Agreements, (iv) the Off-Site Settlement Agreement or (v) any other agreement to
be executed hereunder (Fee) except for any additional court fees which will
arise because Evonik files more than one claim under Section 9.2 above although
the filing of one claim for payment of the Settlement Amounts due under this
Agreement and the Off-site Settlement Agreement would be admissible by the court
(in which case the court fees relating to the second and any further claim shall
be fully borne by Evonik). Without prejudice to the foregoing and Section 11.2
of the Sale and Purchase Agreement, Evonik shall reimburse 50% of such Fee, up
to a maximum amount of EUR 100,000 within 15 business days of written request
for payment by MEMC; any such Fee in excess of such amount shall solely be borne
by MEMC.



§14
MISCELLANEOUS


14.1
Supporting Obligation

The Parties agree to work together in good faith to fully and timely achieve the
legal and commercial goals set forth in this Agreement.
14.2
Conflicts

If the provisions of this Agreement conflict with the provisions of (i) the Sale
and Purchase Agreement (in particular, with respect to its Section 3.3), (ii)
any of the Ancillary Agreements, (iii) the Off-Site Settlement Agreement, (iv)
any agreement or document signed in connection with the notification of the
transaction contemplated by the Sale and Purchase Agreement to the IAA, or (v)
any other agreement to be executed under or in connection with this Agreement,
the provisions of this Agreement shall prevail.
14.3
Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
Germany, excluding (i) conflict of laws rules and the United Nations Convention
on Contracts for the International Sale of Goods (CISG) and (ii)

Page 15





--------------------------------------------------------------------------------



the transfer for the New CS Plant and the related business on a going concern,
which shall be governed by Italian law.
14.4
Settlement of Disputes

14.4.1
Any dispute, controversy or claim arising out of or in connection with this
Agreement, or the breach, termination or invalidity thereof, including (without
limitation) any dispute relating to pre-contractual conduct or statements made
by either Party prior to the execution of this Agreement and any tort-based
liability arising from the behaviour of either Party, shall be finally settled
under the Rules of Arbitration of the International Chamber of Commerce. Hanau
(Germany) shall be the place of arbitration. The number of arbitrators shall be
three. The language of the arbitration shall be English. The parties to the
arbitration shall jointly nominate the chairman of the arbitral tribunal within
30 days after the co-arbitrators have been confirmed by the ICC Court. If the
parties fail to jointly nominate the chairman within such period the ICC Court
shall appoint the chairman in accordance with Article 12(5) of the ICC Rules.

14.4.2
Any dispute, controversy or claim arising out of or in connection with the
Off-site Supply Agreement and/or the On-site Supply Agreement, or the breach,
termination or invalidity of either of them, including (without limitation) any
dispute relating to pre-contractual conduct or statements made by either Party
prior to the execution of the relevant Supply Agreement and any tort-based
liability arising from the behaviour of either Party, shall be finally settled
under the Rules of Arbitration of the International Chamber of Commerce. Hanau
(Germany) shall be the place of arbitration. The number of arbitrators shall be
three. The language of the arbitration shall be English. The parties to the
arbitration shall jointly nominate the chairman of the arbitral tribunal within
30 days after the co-arbitrators have been confirmed by the ICC Court. If the
parties fail to jointly nominate the chairman within such period the ICC Court
shall appoint the chairman in accordance with Article 12(5) of the ICC Rules.
The Parties acknowledge and agree that the arbitration clause in Article 37.10
of the On-site Supply Agreement is hereby changed accordingly and that this
change remains unaffected from any termination and/or invalidity of this
Settlement Agreement.

14.5
Amendments

Any amendment, supplementation (Ergänzung) or suspension (Aufhebung) of this
Agreement, including this provision, shall be valid only if agreed in writing
(Schriftform), except where a stricter form (e.g. notarisation) is required
under mandatory law.
14.6
Reference to German Legal Terms

Where a German term has been inserted in italics it alone (and not the English
term to which it relates) shall be authoritative for the purpose of the
interpretation of the relevant English term in this Agreement.

Page 16





--------------------------------------------------------------------------------





14.7
Schedules and Exhibits

All Exhibits to this Agreement form an integral part of this Agreement.
14.8
Entire Agreement/Relation to other Agreements

This Agreement constitutes the final, complete expression of agreement between
the Parties with respect to the subject matter covered herein and supersedes any
and all previous negotiations, agreements and understandings, whether written or
verbal, between the Parties with respect to the subject matter of this Agreement
or parts thereof. There are no side agreements to this Agreement. In particular,
if relevant at all, any terms agreed in this Agreement shall amend and supersede
any terms previously agreed in any of the existing agreements referred to in the
Preamble of this Agreement.
14.9
Severability

If any provision of this Agreement should be or become wholly or partially void
(nichtig), ineffective (unwirksam) or unenforceable (undurchsetzbar), the
validity, effectiveness and enforceability of the other provisions of this
Agreement shall not be affected thereby. Any such void, ineffective or
unenforceable provision shall be deemed replaced by such valid, effective and
enforceable provision as comes closest to the economic intent and purpose of the
void, ineffective or unenforceable provision as it regards subject-matter,
extent (Maß), time, place and scope (Geltungsbereich). The aforesaid shall apply
mutatis mutandis to any gap (Lücke) in this Agreement.

Page 17





--------------------------------------------------------------------------------



In accordance with German law, signed in front of a Notary in Frankfurt, Germany
by the following individuals:


/s/ Michael Renner            
Name: Michael Renner
For Evonik Industries AG




/s/ Thomas Knothe            
Name: Thomas Knothe
For Evonik Industries AG and Evonik Degussa Gmbh




/s/ Karsten Josef Hilmer        
Name: Karsten Josef Hilmer
For Evonik Degussa Gmbh




/s/ Giorgio Pellegrino            
Name: Giorgio Pellegrino
For Evonik Degussa Italia SpA




/s/ Andrea Nervi            
Name: Andrea Nervi
For MEMC Electronic Materials SpA
and MEMC Electronic Materials, Inc.


/s/ Michael Steinbrecher            
Name: Michael Steinbrecher
Title: Notary



Page 18



